Order unanimously modified so as to reduce the attachment to the sum of $20,000 and, as so modified, affirmed, with $20 costs and disbursements to the appellant. The material allegations of the second cause of action are wholly conclusory and fail to state sufficient facts to constitute an identifiable cause of action. The affidavit in support of the attachment supplies no information to clarify the allegations of that cause of action. The maximum amount that might be levied on under the remaining causes of action is $20,000. Therefore the warrant of attachment and the amount of the attachment should be limited to that sum. Settle order on notice. Concur — Peck, P. J., Breitel, Frank and Valente, JJ.